Citation Nr: 0616539	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her mother




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1995 to June 1997. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

Procedural history

In a December 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
mental disorder, including PTSD.  The veteran did not appeal 
that denial  [The veteran did initiate an appeal; however, 
her appeal was in regards to two other issues that had also 
been adjudicated in the December 1998 action.]  

No mention of the veteran's claim for entitlement to service 
connection for a psychiatric disorder was made again until 
she submitted a June 2001 statement indicating she was 
"happy with all issues other than the PTSD."  The RO 
interpreted this as a claim to reopen her previously-denied 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  In an October 2001 rating decision, 
the RO found that new and material evidence had not been 
submitted which was sufficient to reopen the previously-
denied claim.  The veteran initiated an appeal of the October 
2001 decision and requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claim and confirmed the RO's findings in a March 2003 
statement of the case (SOC).  The appeal was perfected with 
the timely submission of her substantive appeal (VA Form 9) 
in May 2003.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Milwaukee RO in April 2005.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

As set forth in more detail below, the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is being reopened by the Board due 
to the receipt of evidence which is deemed to be new and 
material.  The issue is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.

Issues not on appeal

As noted above, the veteran initiated an appeal of the 
December 1998 RO decision in regards to other issues.  
However, in the above-mentioned July 2001 statement, the 
veteran indicated she was "happy with all issues other than 
the PTSD."  Neither the veteran or her representative has 
mentioned these claims in subsequent correspondences with the 
RO.  The Board therefore concludes that the veteran has 
withdrawn her appeal of those claims, and they are no longer 
before the Board on appeal.  See 38 C.F.R. § 20.204 (2005). 


FINDINGS OF FACT

1.  In December 1998, the RO denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, on the basis that the record 
contained no evidence of a current psychiatric disability.  A 
timely appeal as to that issue was not perfected.

2.  The evidence associated with the claims folder subsequent 
to RO's December 1998 rating decision includes medical 
evidence of a current psychiatric disability which, by itself 
or with evidence previously considered, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 
CONCLUSIONS OF LAW

1.  The RO's December 1998 decision denying service 
connection for an acquired psychiatric disorder, to include 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

2.  Since the December 1998 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for an 
acquired psychiatric disability, to include PTSD.  Implicit 
in her claim is the contention that new and material evidence 
which is sufficient to reopen the claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify currently applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless the claim is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to her claim in the March 2003 
SOC.  Specifically, the March 2003 SOC detailed the 
evidentiary requirements for service connection.  [The Board 
notes in passing that neither the March 2003 SOC or the 
August 2001 VCAA letter addressed the matter of submission of 
new and material evidence, which is required in this case.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  However, the Board is reopening the veteran's claim 
based on the receipt of new and material evidence.  
Therefore, any potential prejudice is rendered moot.] 

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in a letter dated August 
10, 2001, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, she was advised in the 
August 2001 VCAA letter that VA would make reasonable efforts 
to help her obtain such things as medical records, employment 
records, or records from other Federal agencies.  She was 
also informed that VA would, on her behalf, obtain medical 
records as long as she completed a release form for such.  
The veteran was asked to "complete, sign and return the 
enclosed VA Forms 21-4142, Authorization for Release of 
Information" for each private physician who provided her 
treatment.  The August 2001 VCAA letter emphasized: "you 
must give us enough information about these records so that 
we can request them from the agency or person who has them.  
It's still your responsibility to make sure these records are 
received by us."  The veteran was also advised in the August 
2001 VCAA letter that a VA examination would be scheduled if 
necessary to make a decision on her claim.

Finally, the Board notes that the August 2001 VCAA letter 
specifically requested the veteran to: "Tell us about any 
additional information or evidence that you want us to try to 
get for you."  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by the 
RO. 

The veteran received a second letter in January 2004, asking 
the veteran complete an additional release for a private 
psychiatrist she had mentioned during a prior VA examination 
so that the RO could attempt to obtain these records.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, it is clear that the veteran, who has been ably 
represented by her service organization in this case, is 
fully aware of what is required of her and of VA.  Indeed, 
subsequent to her April 2005 Travel Board hearing she 
submitted additional evidence with a signed waiver of initial 
RO consideration.  Accordingly, additional VCAA notification 
is not warranted in this case.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once the claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and her representative have been 
accorded the opportunity to present evidence and argument in 
support of her claim.  As noted above, the veteran testified 
before the undersigned Veterans Law Judge at a personal 
hearing held at the Milwaukee RO in April 2005.

Accordingly, the Board will proceed to address whether the 
new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the United States Court of Appeals for 
Veterans Claims 
(the Court) set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in solidifying a claim for 
service connection for PTSD.  6 Vet. App. 91 (1993).  In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
v. Brown, 9  Vet. App. at 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).



Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's current claim to 
reopen was initiated in July 2001, the revised regulation is 
inapplicable to the present appeal.  The applicable 
regulation is set forth in the paragraph immediately 
following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Factual background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial, in this case the December 1998 RO decision.

The "old" evidence

At the time of the December 1998 rating decision, the 
veteran's service medical records, which include a December 
1996 notation of depression; a lay statement from the 
veteran's mother detailing the veteran's behavior immediately 
following her miscarriage in service; and a VA examination 
report dated in May 1998 that found no evidence of a current 
psychiatric disability.  

In the December 1998 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
mental disorder, to include PTSD.  The denial was based upon 
a lack of competent medical evidence showing current 
disability or a medical nexus relating a current disability 
to the in-service treatment for a mental disorder.  Insofar 
as her claim involved entitlement to service connection for 
PTSD, the RO noted that there was no current diagnosis of 
PTSD.

As was described in the Introduction, the veteran did not 
perfect an appeal as to that decision.  She subsequently 
requested to reopen her claim of entitlement to service 
connection for PTSD, which was denied in an October 2001 
rating decision.  The veteran filed a timely appeal to the 
October 2001 rating decision.

Additional evidence received since the December 1998 RO 
decision will be analyzed below.



Analysis

Submission of new and material evidence

The RO's prior final denial in December 1998 was predicated 
on the absence of a current psychiatric disability and of 
necessity, medical nexus evidence.  The additional evidence 
which has been added to the record since the RO's December 
1998 decision includes competent medical evidence indicating 
a current psychiatric disability.  Specifically, VA 
outpatient records evidence abnormal depression screenings 
beginning in June 2005.  The veteran was eventually given a 
diagnosis of "depressive disorder, not elsewhere 
classified" and referred to the mental health clinic.  This 
evidence is "new" in that it was not previously of record 
at the time of the December 1998 prior final denial.  In 
addition, the Board finds that this evidence is "material" 
because it relates to a critical element of the claim that 
was previously unmet, specifically Hickson element (1), 
current disability.  As such, it must be considered in order 
to fairly decide the claim.  See 38 C.F.R. § 3.156 (2001).

There is also contained in the additionally received medical 
evidence a suggestion that the veteran's current psychiatric 
disability may be related to the veteran's in-service 
miscarriage.  Specifically, a June 2005 social work 
psychosocial assessment notes that the veteran was 
"suffering from depression and nightmare because of the loss 
of her first pregnancy-miscarriage."  The examiner 
considered the veteran's in-service miscarriage to be the 
cause of her current problems in spite of a history of the 
veteran's having been molested as a child and a family 
history of depression and nervous breakdown.  This evidence, 
in the opinion of the Board, arguably addresses another 
element for service connection and is therefore so 
significant that it must be considered in order to fairly 
decide the claim.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].

Accordingly, the recently submitted evidence being both new 
and material, the veteran's claim is reopened.  As the claim 
has been reopened solely on the veteran's VA outpatient 
records, the Board will not address the additional evidence 
received since the veteran's December 1998 denial at this 
time, to include the veteran's April 2005 hearing testimony.

Additional comments

VA's statutory duty to assist the veteran in the development 
of her claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2005).  In evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus 
presumption of credibility no longer attaches.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric 
disability, to include PTSD, is reopened.  To that extent 
only, the appeal is allowed.




REMAND

The veteran seeks service connection for a psychiatric 
disorder, to include PTSD.  She contends that her current 
psychiatric problems are a result of a miscarriage that 
occurred while she was on active duty.

Reasons for remand

A review of the record shows that the veteran's complete 
service medical records are not associated with the record on 
appeal, in that they are dated up until December 1996 [the 
veteran served on active duty until June 1997].  The RO has 
made no effort to obtain additional service medical records 
in connection with the veteran's current appeal.   

Thus, it appears that there may be available, outstanding 
service medical records.  These records are pertinent to the 
veteran's claim, as they concern the period after her 
miscarriage in service. Additional efforts must be made to 
obtain them.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c) (2005).  Indeed, VA is required by 
regulation to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
including service medical records.  VA may only end these 
efforts if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2005); see also Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].  Thus, a remand is now 
necessary.  The Board also would like the veteran's service 
personnel records to be acquired and associated with the 
veteran's claims folder, as they may be relevant to her 
claim.  

Second, the claims folder contains evidence from the 
Milwaukee VA Medical Center (VAMC) ending in June 2005.  
Updated records from the Milwaukee VA outpatient clinic, if 
existing, should be associated with the veteran's VA claims 
folder.  

Third, the medical evidence which is currently of record does 
not fully address all of the questions which are posed by the 
facts.  In particular, the relationship between the veteran's 
in-service notation of depression and any current psychiatric 
disability; and the relationship between the veteran's in-
service miscarriage and any current psychiatric disability, 
have not been fully explored.

It is beyond the authority of the Board to itself answer 
these questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  The 
Board believes that these matters should be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2004) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim of service connection, but she was not 
notified of the type of evidence necessary to establish a 
disability rating or effective date.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:


1.  The veteran should be provided with a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of 
entitlement to service connection for an 
acquired psychiatric disability, to 
include PTSD, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  VBA should contact the veteran 
through her representative and ask that 
she identify any recent medical 
examination, hospitalization or 
treatment records.  Any such records so 
identified should be obtained, to the 
extent possible.  In any event, VBA 
should request all treatment records 
pertaining to the veteran from the 
Milwaukee VAMC since June 2005.  Any 
records obtained from that facility 
should be associated with the veteran's 
VA claims folder.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
any other appropriate repository of 
records, and request copies of the 
veteran's outstanding service medical 
records dated from June 1996 to June 
1997.  Additionally, the veteran's 
service personnel records should be 
requested.  All efforts to obtain such 
records should be documented in the 
claims folder.

4.  The claims folder should be forwarded 
to a medical expert, who should review 
the veteran's claims folder and render an 
opinion, in light of the veteran's entire 
medical history, as to etiology of the 
veteran's current depression.  The 
opinion should include discussion as to 
whether depression and/or PTSD currently 
exist and, if so, whether such is related 
to the veteran's military service, with 
specific consideration of her December 
1996 miscarriage and notation of 
depression in her service medical 
records.  If it is deemed to be 
necessary, the veteran should undergo VA 
psychiatric examination.  The opinion 
should be associated with the veteran's 
VA claims folder.  

5.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim for 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
in light of all of the evidence of 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


